Exhibit 10.40
Corrections Corporation of America (the “Company”)
Summary of Director and Executive Officer Compensation
I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers and Fees        
Board retainer
  $ 50,000  
Board meeting fee
  $ 3,000  
Audit chair retainer
  $ 10,000  
Audit member retainer
  $ 2,000  
Compensation, Nominating and Governance chair retainer
  $ 5,000  
Committee chair meeting fee (excluding Executive)
  $ 2,500  
Non-chair committee meeting fee
  $ 2,000  

     In addition to the cash compensation set forth above, each non-employee
director has historically received a grant of a non-qualified option for the
purchase of shares of the Company’s common stock following the Company’s annual
meeting of stockholders.
II. Executive Officer Compensation. The following table sets forth the current
base salaries and the fiscal 2009 performance bonuses provided to the
individuals who are anticipated to constitute the named executive officers of
the Company for 2010.

                              Fiscal 2009 Executive Officer   Current Salary  
Bonus Amount
Damon T. Hininger
  $ 600,000     $ 398,895  
Todd J Mullenger
  $ 290,000     $ 306,124  
Richard P. Seiter
  $ 310,655     $ 327,927  
Anthony L. Grande
  $ 270,000     $ 285,013  
G. A. Puryear, IV
  $ 257,094     $ 271,389  

     The named executive officers also participate in the Company’s 2010 Cash
Bonus Plan and will continue to receive long-term incentive awards pursuant to
the Company’s stockholder approved equity incentive plans.
III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and named executive officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2010 annual meeting of stockholders.

